Case: 14-60833      Document: 00513317817         Page: 1    Date Filed: 12/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 14-60833                                FILED
                                  Summary Calendar                      December 22, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
DOUGLAS RAFAEL PEREZ-REYES,

                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A098 112 260


Before DAVIS, JONES, and DENNIS, Circuit Judges.
PER CURIAM: *
       Douglas Rafael Perez-Reyes, a native and citizen of El Salvador,
petitions for review of an order of the Board of Immigration Appeals (BIA)
dismissing his appeal from an order of the Immigration Judge denying his
motion to reopen. Perez-Reyes maintains that threats made by a gang member
against his family show changed country conditions in El Salvador that
warrant reopening his proceedings.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60833     Document: 00513317817      Page: 2   Date Filed: 12/22/2015


                                  No. 14-60833

      Ordinarily, an alien must file a motion to reopen within 90 days of the
date on which the final administrative decision is entered, and an alien may
file only one such motion. 8 U.S.C. § 1229a(c)(7)(C)(i). The time and numerical
limitations do not apply, however, if the basis of the motion is to apply for
asylum relief and is based upon “changed circumstances arising in the country
of nationality or in the country to which deportation has been ordered, if such
evidence [of change] is material and was not available and could not have been
discovered or presented at the previous hearing.” § 1229a(c)(7)(C)(ii).
      We review the denial of a motion to reopen “under a highly deferential
abuse-of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303 (5th Cir.
2005). The BIA’s decision will be upheld “so long as it is not capricious, racially
invidious, utterly without foundation in the evidence, or otherwise so irrational
that it is arbitrary rather than the result of any perceptible rational approach.”
Zhao, 404 F.3d at 304.      “[M]otions to reopen deportation proceedings are
disfavored, and the moving party bears a heavy burden.” Altamirano-Lopez v.
Gonzales, 435 F.3d 547, 549 (5th Cir. 2006) (internal citation and quotation
marks omitted). Perez-Reyes has not met these standards. Accordingly, his
petition for review is DENIED.




                                        2